Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 17/473,650 filed on 09-13-2021.  Claims 1-20 are pending.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,153,678. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/473,650) claim limitations are broader than claims 1-20 of U.S. Patent No. 11,153,678 as shown in the table below.
    Instant   Application No. 17/473,650
                       US PAT. 11,153,678
1.   A method comprising: establishing, by a first wireless audio deice, a first communication channel with a second wireless audio device: establishing, by the first wireless audio device, a second communication channel with an electronic device: receiving, by the first wireless audio device, an indication associated with establishing a third communication channel with the second wireless audio device: and establishing, by the first wireless audio device and based at least in part on receiving the indication, the third communication channel with the second wireless audio device, the third communication channel being separate from the first communication channel.
1.  An audio system comprising: a first wireless headphone; and a second wireless headphone; wherein the first wireless headphone comprises: one or more first processors; and one or more first non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more first processors, cause the one or more first processors to perform acts comprising: establishing a first communication channel with a mobile device, the first communication channel comprising Bluetooth; establishing a second communication channel with the second wireless headphone, the second communication channel comprising Bluetooth low energy (BLE); receiving, at the first wireless headphone, first audio data corresponding to a voice command; detecting, at the first wireless headphone, a wake word within the first audio data; transmitting at least a portion of the first audio data to the mobile device via the first communication channel; receiving, at the first wireless headphone and from the mobile device via the first communication channel, an indication to establish a third communication channel with the second wireless headphone; establishing the third communication channel with the second wireless headphone, the third communication channel comprising Bluetooth hands-free profile (HFP) protocol; receiving, at the first wireless headphone, second audio data corresponding to speech input from a first user; and transmitting, to the second wireless headphone via the third communication channel, the second audio data for output to a second user.

	





Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. Claims 1-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maddern et al. (US 2010/0330908) in view of Hsu (US 2018/0035207).
   Consider claim 1, Maddern teaches a method comprising: establishing, by a first wireless audio deice(see fig. 1(103)), a first communication channel(see fig. 1(128, 129)) with a second wireless audio device(see fig. 1(108): establishing, by the first wireless audio device(see fig. 1(103)), a second communication channel(130)) with an electronic device(see fig. 1(104)): receiving, by the first wireless audio device(see fig. 1(103)), an indication associated with establishing a third communication channel(see fig.1( 128)) with the second wireless audio device(see fig. 1(108)): and establishing, by the first wireless audio device and based at least in part on receiving the indication, the third communication channel with the second wireless audio device, the third communication channel being from the first communication channel (see figs. 1-5 and paragraphs[0013]-[0049)).; but Maddern does not explicitly teach the third communication channel being separate from the first communication channel.
    However, Hsu teaches a first communication channel(see fig. 6(11, 21)) with a second wireless audio device(see fig. 6(2)): establishing, by the first wireless audio device(see fig. 6(1)), a second communication channel with an electronic device(see fig. 6(3)): receiving, by the first wireless audio device(see fig. 6(1)), an indication associated with establishing a third communication channel(see fig.6(12, 22, or 133, 233)) with the second wireless audio device(see fig. 6(2)): and establishing, by the first wireless audio device(see fig. 6(2)) and based at least in part on receiving the indication, the third communication channel(see fig.6(12, 22, or 133, 233))  with the second wireless audio device, the third communication channel(see fig.6(12, 22, or 133, 233))  being separate from the first communication channel(see figs. 3-7 and paragraphs[0026]-[0037]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Hsu into the teaching of Maddern to provide a primary headphone (1) placed with first Bluetooth module (11), first industrial scientific medical (ISM) module (12), first microphone set (13) and first wired connection module (14). A secondary headphone (2) is arranged with second Bluetooth module (21), second ISM module (22) and second microphone set (23). The secondary headphone is connected to the primary headphone by the second ISM module. A terminal device (3) is connected to the primary headphone or the secondary headphone by third Bluetooth module or an input cable.
     Consider claims 2-4, Maddern as modified Hsu  teaches  the method wherein the indication comprises: a first user utterance received by the first wireless audio device: or a second user utterance received at the second wireless audio device (see figs. 1-5 and paragraphs[0013]-[0099)); and  the method wherein the indication comprises: a first touch input received at the first wireless audio device: or a second touch input received at the second wireless audio device(see figs. 1-5 and paragraphs[0013]-[0049)); and the method further comprising terminating the first communication channel, and wherein establishing the third communication channel is further based at least in part on terminating the first communication channel(see figs. 1-5 and paragraphs[0013]-[0049]).
      Consider claims 5 and 6, Maddern as modified Hsu  teaches  the method wherein the indication comprises a user utterance, the method further comprising determining that the user utterance includes a wake word (see figs. 1-5 and paragraphs[0013]-[0049]); and the method  further comprising: receiving, by the first wireless audio device, audio data corresponding to a user utterance; and transmitting, by the first wireless audio device, the audio data to the second wireless audio device via the third communication channel(see figs. 1-5 and paragraphs[0013]-[0049]) 
        Consider claims 7 and 8, Maddern as modified Hsu  teaches the method  wherein: the first communication channel comprises a first communication protocol; the second communication channel comprises a second communication protocol that is different than the first communication protocol; and the third communication channel comprises a third communication protocol that is different than the second communication protocol (see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1); and the method further comprising: receiving, by the first wireless audio device, first data corresponding to a command; transmitting at least a first portion of the first data to the electronic device via the second communication channel; receiving, by the first wireless audio device and from the electronic device, second data; and at least one of causing, by the first wireless audio device, output of a second portion of the second data, or transmitting, by the first wireless audio device to the second wireless audio device via the third communication channel, the second portion of the second data(see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1) 
       Consider claim 9, Maddern teaches a first wireless audio device(see fig. 1(102)) comprising: at least one processor(see fig. 2(142)); and one or more non-transitory computer-readable media store computer-executable instructions that, when executed by the at least one processor(see fig.2), cause the at least one processor to perform acts(see fig. 1) comprising: 
   establishing a first communication channel (see fig. 1(128, 129)) with a second wireless audio device(see fig. 1(108)), establishing a second communication channel (see fig. 1(130)) with a mobile device(see fig. 1(104)), receiving an indication associated with establishing a third communication channel (see fig. 1(128, 129)) with the second wireless audio device(see fig. 1(108)), and establishing, based at least in part on receiving the indication, the third communication channel (see fig. 1(128, 129)) with the second wireless audio device(see fig. 1(108)), the third communication channel being e from the first communication channel (see figs. 1-5 and paragraphs[0013]-[0049]).; but Maddern does not explicitly teach the third communication channel being separate from the first communication channel.
    However, Hsu teaches a first communication channel(see fig. 6(11, 21)) with a second wireless audio device(see fig. 6(2)): establishing, by the first wireless audio device(see fig. 6(1)), a second communication channel with an electronic device(see fig. 6(3)): receiving, by the first wireless audio device(see fig. 6(1)), an indication associated with establishing a third communication channel(see fig.6(12, 22, or 133, 233)) with the second wireless audio device(see fig. 6(2)): and establishing, by the first wireless audio device(see fig. 6(2)) and based at least in part on receiving the indication, the third communication channel(see fig.6(12, 22, or 133, 233))  with the second wireless audio device, the third communication channel(see fig.6(12, 22, or 133, 233))  being separate from the first communication channel(see figs. 3-7 and paragraphs[0026]-[0037]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Hsu into the teaching of Maddern to provide  a primary headphone (1) placed with first Bluetooth module (11), first industrial scientific medical (ISM) module (12), first microphone set (13) and first wired connection module (14). A secondary headphone (2) is arranged with second Bluetooth module (21), second ISM module (22) and second microphone set (23). The secondary headphone is connected to the primary headphone by the second ISM module. A terminal device (3) is connected to the primary headphone or the secondary headphone by third Bluetooth module or an input cable.


   Consider claims 10-12, Maddern as modified Hsu  teaches  the first wireless audio device further comprising a microphone, and wherein the indication represents a voice command captured by the microphone (see figs. 1-5 and paragraphs[0013]-[0049]); and the first wireless audio device the acts further comprising determining that the voice command includes a predefined wake word(see figs. 1-5 and paragraphs[0013]-[0049]); and  the first wireless audio device further comprising a touch-sensitive interface, and wherein the indication represents a touch input received by the touch-sensitive interface(see figs. 1-5 and paragraphs[0013]-[0049]) 
        Consider claims 13 and 15, Maddern as modified Hsu  teaches  the first wireless audio device wherein: the indication is received by the first wireless audio device from the second wireless audio device via the first communication channel; and the indication represents a touch input received by a touch-sensitive interface of the second wireless audio device or a voice command received by a microphone of the second wireless audio device (see figs. 1-5 and paragraphs[0013]-[0049]); and the first wireless audio device the acts further comprising: determining one of a packet error rate (PER) value associated with data transmission between the first wireless audio device and the second wireless audio device over the first communication channel, or a received signal strength indicator (RSSI) value associated with the first communication channel; and terminating, based at least in part on one of the PER value or the RSSI value, the first communication channel (see figs. 1-5 and paragraphs[0013]-[0049]).

15. The first wireless audio device of claim 9, wherein the indication comprises a first indication, the acts further comprising: receiving a second indication associated with terminating the third communication channel with the second wireless audio device; and terminating the third communication channel with the second wireless audio device (see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1).
     Consider claim 16, Maddern teaches a method comprising: establishing, by a first wireless audio device(see fig. 1(103)), a first communication channel (see fig. 1(128, 129)) with a second wireless audio device(see fig. 1(108)); establishing, by the first wireless audio device(see fig. 1(103)), a second communication channel (see fig. 1(130)) with an electronic device(see fig. 1(104)); receiving, by the first wireless audio device(see fig.1 (103)) from the electronic device via the second communication channel(see fig. 1(130)), first data; causing, by the first wireless audio device, output of the first data; transmitting, by the first wireless audio device to the second wireless audio device(see fig. 1), the first data for output on the second wireless audio device; receiving, by the first wireless audio device, second data associated with establishing a third communication channel with the second wireless audio device(see fig. 1); and establishing, by the first wireless audio device and based at least in part on receiving the second data, the third communication channel(see fig. 1(128, 129)) with the second wireless audio device, the third communication channel being from the first communication channel(see figs. 1-5 and paragraphs[0013]-[0049]).; but Maddern does not explicitly teach the third communication channel being separate from the first communication channel.
    However, Hsu teaches a first communication channel(see fig. 6(11, 21)) with a second wireless audio device(see fig. 6(2)): establishing, by the first wireless audio device(see fig. 6(1)), a second communication channel with an electronic device(see fig. 6(3)): receiving, by the first wireless audio device(see fig. 6(1)), an indication associated with establishing a third communication channel(see fig.6(12, 22, or 133, 233)) with the second wireless audio device(see fig. 6(2)): and establishing, by the first wireless audio device(see fig. 6(2)) and based at least in part on receiving the indication, the third communication channel(see fig.6(12, 22, or 133, 233))  with the second wireless audio device, the third communication channel(see fig.6(12, 22, or 133, 233))  being separate from the first communication channel(see figs. 3-7 and paragraphs[0026]-[0037]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Hsu into the teaching of Maddern to provide  a primary headphone (1) placed with first Bluetooth module (11), first industrial scientific medical (ISM) module (12), first microphone set (13) and first wired connection module (14). A secondary headphone (2) is arranged with second Bluetooth module (21), second ISM module (22) and second microphone set (23). The secondary headphone is connected to the primary headphone by the second ISM module. A terminal device (3) is connected to the primary headphone or the secondary headphone by third Bluetooth module or an input cable. 
     Consider claims 17 and 18, Maddern as modified Hsu  teaches the method wherein the third data represents: a first voice command received at the first wireless audio device; a first touch input received at the first wireless audio device; a second voice command received at the first wireless audio device from the second wireless audio device via the first communication channel; or a second touch input received at the first wireless audio device from the second wireless audio device via the first communication channel(see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1); and the method wherein: the first communication channel comprises a first communication protocol; the second communication channel comprises a second communication protocol that is different than the first communication protocol; and the third communication channel comprises a third communication protocol that is different than the second communication protocol (see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1).   
    Consider claim 20, Maddern as modified Hsu  teaches the method further comprising: receiving, by the first wireless audio device and from the second wireless audio device via the third communication channel, third data representing an utterance; outputting, via a loudspeaker at the first wireless audio device, audio associated with the third data; transmitting at least a portion of the third data to the electronic device via the second communication channel; receiving fourth data at first wireless audio device from the electronic device via the second communication channel; and transmitting the fourth data to the second wireless audio device via the third communication channel(see figs. 1-5 and paragraphs[0013]-[0049] and discussion above claim 1) 




    
9. Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maddern et al. (US 2010/0330908) in view of Hsu (US 2018/0035207) as applied to claims 9 and 16 above, and further in view of Verger et al. (US 2017/0070919).
      Consider claim 14, Mackay does not explicitly teach the first wireless audio device the acts further comprising: determining one of a packet error rate (PER) value associated with data transmission between the first wireless audio device and the second wireless audio device over the first communication channel, or a received signal strength indicator (RSSI) value associated with the first communication channel; and terminating, based at least in part on one of the PER value or the RSSI value, the first communication channel.
   However, Verger teaches the first wireless audio device the acts further comprising: determining one of a packet error rate (PER) value associated with data transmission between the first wireless audio device and the second wireless audio device over the first communication channel, or a received signal strength indicator (RSSI) value associated with the first communication channel; and terminating, based at least in part on one of the PER value or the RSSI value, the first communication channel 
(see figs. 1-8 and paragraphs[0035]-[0043]).       
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Verger into the teaching of Maddern and Hsu to manage communication sessions to handover between a direct connection at a secondary wireless device and a relayed connection to the secondary wireless device via a primary wireless device. A connection manager of a secondary wireless device can trigger transfer of a communication session based on measurements of performance metrics for the communication session. Upon detection of performance degradation in a local connection or a backhaul connection or both, the connection manager of the secondary wireless device can determine proximity of and/or capabilities for connections of the primary wireless device and instigate transfer of the communication session between different connection types, such as between a direct connection and a relayed connection. The transfer of the communication session can occur without user intervention or in response to input from the user without interrupting or reestablishing the communication session.
     Consider claim 19, Mackay does not explicitly teach the method further comprising terminating the first communication channel, wherein terminating the first communication channel is based at least in part on one of receiving the second data; establishing the third communication channel; a packet error rate (PER) value associated with data transmission between the first wireless audio device and the second wireless audio device over the first communication channel, or a received signal strength indicator (RSSI) value associated with the first communication channel.       
      However, Verger teaches the method further comprising terminating the first communication channel, wherein terminating the first communication channel is based at least in part on one of receiving the second data; establishing the third communication channel; a packet error rate (PER) value associated with data transmission between the first wireless audio device and the second wireless audio device over the first communication channel, or a received signal strength indicator (RSSI) value associated with the first communication channel(see figs. 1-8 and paragraphs[0035]-[0043]).       
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Verger into the teaching of Maddern and Hsu to manage communication sessions to handover between a direct connection at a secondary wireless device and a relayed connection to the secondary wireless device via a primary wireless device. A connection manager of a secondary wireless device can trigger transfer of a communication session based on measurements of performance metrics for the communication session. Upon detection of performance degradation in a local connection or a backhaul connection or both, the connection manager of the secondary wireless device can determine proximity of and/or capabilities for connections of the primary wireless device and instigate transfer of the communication session between different connection types, such as between a direct connection and a relayed connection. The transfer of the communication session can occur without user intervention or in response to input from the user without interrupting or reestablishing the communication session.   

                                                       Conclusion
10.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Morris et al. (US 2019/0327778) is cited to show other TWO-WAY WIRELESS HEADPHONES.


11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M, can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2655                                                                                                                                                                                                                                                                                                                                                                                                             Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 10-07-2022